Name: Commission Implementing Regulation (EU) 2017/557 of 24 March 2017 amending for the 263rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  civil law;  international trade
 Date Published: nan

 25.3.2017 EN Official Journal of the European Union L 80/14 COMMISSION IMPLEMENTING REGULATION (EU) 2017/557 of 24 March 2017 amending for the 263rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 March 2017, the Sanctions Committee of the United Nations Security Council decided to amend two entries in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 2017. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX The identifying data for the following entries under the heading Natural persons in Annex I to Regulation (EC) No 881/2002 are amended as follows: (a) Ri'ad Muhammad Hasan Muhammad Hijazi (alias (a) Hijazi, Raed M. (b) Al-Hawen, Abu-Ahmad (c) Al-Shahid, Abu-Ahmad (d) Raed Muhammad Hasan Muhammad Hijazi, (e) Al-Maghribi, Rashid (the Moroccan) (f) Al-Amriki, Abu-Ahmad (the American)). Date of birth: 30.12.1968. Place of birth: California, United States of America. Nationality: Jordanian. National identification No: 9681029476. Other information: (a) United States Social Security Number 548-91-5411; (b) In custody in Jordan as at March 2010; (c) Father's name is Mohammad Hijazi. Mother's name is Sakina. Date of designation referred to in Article 2a (4) (b): 17.10.2001. is replaced by the following: Raed Muhammad Hasan Muhammad Hijazi (alias (a) Raed M. Hijazi, (b) Ri'ad Muhammad Hasan Muhammad Hijazi (as previously listed), (c) Rashid Al-Maghribi (the Moroccan), (d) Abu-Ahmad Al-Amriki (the American), (e) Abu-Ahmad Al-Hawen, (f) Abu-Ahmad Al-Shahid. Date of birth: 30.12.1968. Place of birth: California, United States of America. Nationality: (a) Jordanian (b) American. National identification No: Jordanian national number 9681029476. Other information: (a) United States Social Security Number 548-91-5411, (b) Father's name is Mohammad Hijazi. Mother's name is Sakina. Date of designation referred to in Article 7d(2)(i): 17.10.2001. (b) Merai Zoghbai (alias (a) Mohamed Lebachir, (b) Meri Albdelfattah Zgbye, (c) Zoghbai Merai Abdul Fattah, (d) Lazrag Faraj, (e) Larzg Ben Ila, (h) Muhammed El Besir, (f) F'raji di Singapore, (g) F'raji il Libico, (h) Farag, (i) Fredj). Date of birth: (a) 4.4.1969, (b) 4.4.1960, (c) 4.6.1960, (d) 13.11.1960, (e) 11.8.1960, (f) 13.11.1960, (g) 14.1.1968. Place of birth: (a) Bengasi, Libya, (b) Bendasi, Libya, (c) Morocco, (d) Libya. Other information: Member of Libyan Islamic Fighting Group. Date of designation referred to in Article 2a (4) (b): 2.8.2006. is replaced by the following: Merai Abdefattah Khalil Zoghbi (alias (a) Mohamed Lebachir, (b) Meri Albdelfattah Zgbye, (c) Zoghbai Merai Abdul Fattah, (d) Lazrag Faraj, (e) Larzg Ben Ila, (f) Muhammed El Besir, (g) F'raji di Singapore, (h) F'raji il Libico, (i) Farag, (j) Fredj, (k) Merai Zoghbai (as previously listed)). Date of birth: (a) 4.4.1969, (b) 4.4.1960, (c) 4.6.1960 (d) 13.11.1960, (e) 14.1.1968, (f) 11.08.1960. Place of birth: (a) Bengasi, Libya, (b) Bendasi, Libya, (c) Morocco, (d) Libya. Nationality: Libyan. Other information: Son of Wanisa Abdessalam. Date of designation referred to in Article 7d(2)(i): 2.8.2006.